Morse, O. J.
I think this case should be reversed.
I agree with Mr. Justice Grant that it was proper to prove by the plaintiffs daughter, before the defendant had admitted the sexual intercourse, that he proposed to her to commit an abortion; and also by Dr. Kelly that the defendant consulted him as to what should be done for a young lady who was in a family way. But the error was committed upon the cross-examination of the defendant, after the defendant had admitted the fact of illicit intercourse, but claimed that it was obtained freely, and without seductive solicitation upon his part. Dr. Kelly had testified that the defendant came into 'his store, and asked him, as near as he could recollect the language,—
“ What could be done for a young lady that was in a fix. I asked him how long it had been standing. He says: ‘Some three or four months. What would be your advice?’ Says I, ‘Marry the girl; that will be your easiest way out of it.’ He steps back, and says, ‘ I don’t have to;’ and turned and walked out doors, and I the other way.”
The doctor testified that he did not know who defendant was at the time, but has since learned. On cross-examination the defendant was asked, over and over again, if he had not inquired of Dr. Kelly to find some way to get rid of the child; to kill it. I can see no bearing that this question had on any legitimate issue in the case. The defendant had admitted sexual intercourse and the conversation with Dr, Kelly. Whether he wanted at that time to kill the child could have no importance upon the question of seduction, nor yet as to whether the pregnancy of the plaintiffs daughter was the result of such seduction. The inquiry thus pressed could have but one effect upon the jury, and that to prejudice them *617•against the defendant, by leading them to believe that he was guilty of contemplating another and more serious crime than seduction. Whether he wanted, as he claimed, to have the girl go away and have the child, and' have it taken care of, or to get rid of it by an abortion, was wholly immaterial to the issue in the case. Evidence that he proposed an abortion to the girl, or that he had any ■talk with Dr. Kelly, was admissible only to show the -probable inference that he had had sexual intercourse with her, and might be the cause of her pregnancy. When the illicit intercourse was established by his own •admission as a witness on the trial, and also the probability that he might be the father of the child, the inquiry should, in justice, have ended as to any contemplation of abortion, or his motive in going to Dr. Kelly.
In this class of cases the defendant is always under disadvantage; the sympathy is naturally in favor of the 'woman; and it is the duty of the courts to see that his .right to a fair and impartial trial is well protected, and that the natural feeling against him is not augmented by the introduction of immaterial and irrelevant testi.mony, which is prejudicial to his case.
The judgment is reversed, and a new trial granted, with costs of this Court to defendant.
McGrath and Losre, JJ., concurred with Morse, O. J.